Exhibit 10.2
 
 
Date
April 15, 2005
To:
David Bowe, Gary Boyd, Jim Leslie, David Stringfield, Brant Bryan
From:
Cathy Sweeney
Company
Fairways Equities, LLC
Re:
Fairways Frisco Fee Allocations



This memo serves as written documentation supporting the agreement between
Ascendant Solutions, Inc. (ASDS) and Fairways Equities, LLC, regarding the
allocation of fees paid by Fairways Frisco LP (FFLP) to Fairways Equities, LLC
(FELLC).


Employees of ASDS and the partners of FELLC acknowledge that each were involved
in supplying resources to execute the acquisition of various Frisco Square
partnerships by FFLP, beginning in December, 2004. ASDS and FELLC also
acknowledge that certain fees will be paid through the course of operations from
FFLP to FELLC, as follows:



   
Financing Fee of .5% of all financings completed by FELLC related to the Frisco
Square partnerships



Asset Management Fee of .25% of asset value on an annual basis


Administrative and Management Services Fee of $10,000 monthly


In consideration for services rendered, on the date set above, and in the
future, ASDS and FELLC hereby agree that fees received in accordance with the
FFLP partnership agreement will be allocated 75% to FELLC and 25% to ASDS.


Agreed to and accepted this 31st day of May, 2005




/s/ David Bowe
 
/s/ James C Leslie
 
/s/ Cathy R Sweeney
David Bowe
 
James C Leslie, Member
 
Cathy R Sweeney, Member
President, Ascendant Solutions
 
Fairways Equities, LLC
 
Fairways Equities, LLC
                   
/s/ A Brant Bryan
 
/s/ David F Stringfield
   
A Brant Bryan, Member
 
David F Stringfield, Member
   
Fairways Equities, LLC
 
Fairways Equities, LLC
                       

 
-49-

--------------------------------------------------------------------------------